Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 09/01/21.
3.	Claims 1-26 & 28-31 are under examination.
4.	Claims 1-2, 5-6, 8-10, 12-14, 16-18, 21-26 & 29-31 are amended.
5.	Claims 27 is canceled.

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 07/01/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
7.	Applicant’s amendment filed on 09/01/21, with respect to claims 1-26 & 28-31 are rejected under 103 have been fully considered. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
8.	Applicant amendment filed on 09/01/21, with regards to claim objection (Claims 2, 12, 17-18 & 24-26) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.
9.	Applicant amendment filed on 09/01/21, with regards to a 112, 2nd paragraph rejection (Claims 1-26 & 28-31) has been fully considered and is persuasive. Therefore, the 112, 2nd paragraph rejection is withdrawn.

Allowable Subject Matter
10.	Claims 1-26 & 28-31 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Kamohara et al. 2021/0211957 A1 (Title: transmitter, receiver, wireless communication system, control circuit and storage medium) (See FIG. 3, Para. 0003-0004 & 0065).
B.	Lei et al. 2021/0195546 A1 (Title: Timing advance simplification for stationary and low mobility user equipments) (See abstract, Para. 0040 & 0068).
C.	Zhou al. 2021/0112561 A1 (Title: Default transmission beams for multiple transmission-reception points in wireless communications) (See abstract, Para. 0018-0020, 0079 & 0085-0086).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469